UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by Registrant x Filed by a Party other than Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 HAVERTY FURNITURE COMPANIES, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total Fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: 780 Johnson Ferry Road, Suite 800 Atlanta, GA30342 NOTICE OF 2 Time and Date: 10:00 a.m. Eastern Time, Friday, May 10, 2013 Place: Marriott SpringHill, 120 East Redwood Street, Baltimore, Maryland Items of Business: 1. Holders of Class A common stock to elect seven directors. 2. Holders of common stock to elect three directors. 3. Ratification of the appointment of Ernst & Young LLP as our independent auditor. 4. Transact such other business as may properly come before the annual meeting or any adjournments. Who May Vote: You may vote if you owned shares of our common stock or ClassA common stock at the close of business on March 13, 2013. Proxy Voting: Your vote is very important!Please vote in one of these ways: 1. Visit the web site listed on your proxy or vote instruction card; 2. Use the toll-free telephone number shown on the enclosed proxy or vote instruction card; or 3. Mark, sign, date and promptly return the enclosed proxy or vote instruction card in the postage-paid envelope provided. Date of Availability: On or about March 28, 2013, we will mail to certain stockholders a Notice of Internet Availability of Proxy Materials containing instructions on how to access our proxy statement and 2012 annual report and how to vote online. By Order of the Board of Directors Jenny Hill Parker Senior Vice President, Finance, Secretary and Treasurer Table of Contents Page Questions and Answers about the Meeting and Voting 1 Election of Directors 4 Proposal 1:Nominees for Election by Holders of Class A Common Stock 4 Proposal 2:Nominees for Election by Holders of Common Stock 7 Corporate Governance 8 Director Independence 8 Board Leadership Structure 8 Risk Oversight 8 Attendance 9 Committees of the Board 9 Director Compensation 10 Director Nominations 11 Governance Policies 11 Certain Relationships and Related Transactions 12 Compensation Discussion and Analysis 13 Role of the Compensation Committee 13 Summary of 2ompensation Program 14 Compensation Philosophy & Objectives 15 How We Determined Executive Compensation for 2012 15 Executive Compensation Components 17 Compensation Committee Report 20 Summary Compensation Table 20 Grants of Plan Based Awards Table 21 Outstanding Equity Awards Value at Fiscal Year-End Table 22 Option Exercises and Stock Vested Table 23 Non-Qualified Deferred Compensation Plans 23 Pension Benefits and Retirement Plans Table 24 Change in Control Benefits 24 Equity Compensation Plan Information 26 Audit Matters 27 Proposal 3: Ratification of the Appointment of Independent Registered Public Accounting Firm 27 Audit Committee Report 28 Other Information Ownership of Company Stock by Directors and Management 30 Section 16(a) Beneficial Ownership Reporting Compliance 31 Principal Stockholders 32 Available Information 34 Other Matters 34 QUESTIONS AND ANSWERS ABOUT THE MEETING AND VOTING Our board of directors is furnishing you this proxy statement to solicit proxies on its behalf in connection with the 2013 annual meeting of stockholders (“annual meeting”) of Haverty Furniture Companies, Inc. (“we”, “us” or “Havertys”).The meeting will be held on May 10, 2013 at the Marriott SpringHill, 120EastRedwood Street, Baltimore, Maryland, beginning promptly at 10:00 a.m. Eastern Time.This proxy statement will be made available on the Internet or mailed to our stockholders on or about March28,2013. Your vote is very important.Who may vote? Stockholders as of the close of business on March 13, 2013 of common stock or Class A common stock are entitled to vote. The owners of common stock are entitled to one vote for each share held on all stockholder matters. The owners of Class A common stock are entitled to ten votes for each share held on all stockholder matters except for the election of directors, in which they are entitled to one vote per share. What am I voting on at the annual meeting? the election of seven directors by holders of Class A common stock; the election of three directors by holders of common stock; and ratification of the appointment of our independent auditor. Why are there two groups of directors? The owners of common stock and Class A common stock vote as separate classes in the election of directors. The owners of common stock are entitled to elect 25% of the members of the board, or the nearest higher whole number that is at least 25% of the total number of directors standing for election. The owners of Class A common stock are entitled to elect the remaining number of directors standing for election. How does the board recommend that I vote? The board recommends that you vote: “FOR” each of the nominees for director named in this proxy statement; and “FOR” the ratification of the selection of Ernst & Young LLP as our independent auditors for 2013. Why did I receive a notice in the mail regarding the Internet availability of proxy materials instead of a full set of proxy materials? We are pleased to take advantage of the Securities and Exchange Commission (“SEC”) rules that allow us to provide access to our proxy materials over the Internet.We believe this allows us to provide you with the information you need, while also lowering the printing and delivery costs to us and reducing the environmental impact of our annual meeting.Most of our stockholders will receive these notices which provide instructions on how to access the proxy materials over the Internet or to request a paper copy.In addition, stockholders may request to receive future proxy materials in printed form by mail or electronically by e-mail.A stockholder’s election to receive proxy materials by mail or e-mail will remain in effect until the stockholder terminates it. 1 How do I vote? · By Telephone or Internet.You can vote by telephone or Internet by following the instructions included on your notice or proxy card. · By Written Proxy:You can vote by written proxy by signing, dating and returning your proxy card in the postage-paid envelope provided.If you sign and return your proxy card, the shares represented by the proxy will be voted in accordance with the terms of the proxy, unless you subsequently revoke your proxy. · In Person:If you are a stockholder of record, you can vote in person at the meeting. How do I vote shares that are held by my broker? If you have shares held by a broker or other nominee, you may instruct your broker or other nominee to vote your shares by following instructions that the broker or nominee provides to you.Most brokers offer voting my mail, by telephone and the Internet. Can I change my mind after I vote? You may change your vote at any time before the polls close at the meeting. You may do this by: (1)signing another proxy with a later date and returning it to us prior to the meeting, or (2) voting again by telephone or over the Internet prior to 11:59 p.m. (EDT) on May 9, 2013, or (3) voting again at the meeting. If I vote by mail, telephone or Internet, may I still attend the annual meeting? Yes. The board recommends that you vote using one of the methods discussed above, as it is not practical for most stockholders to attend and vote at the annual meeting.Using another method to vote will not limit your right to vote at or attend the annual meeting.If your shares are held in street name you must obtain a proxy, executed in your favor, from your bank, broker or other holder of record to be able to vote at the annual meeting.We have historically received proxies representing approximately 90% of eligible shares and had no stockholders in attendance at our annual meetings. Accordingly, this is a very brief meeting conducted by our corporate secretary and not attended by our directors. How will a quorum be determined? A majority of the outstanding shares of the combined classes of common stock present or represented by proxy, constitutes a quorum for the annual meeting.As of the record date, we had 19,518,552 shares of common stock and 2,739,323 shares of Class A common stock. Who tabulates the votes? Broadridge Financial Solutions, Inc., an independent tabulator, will count the votes. Where can I find the voting results of the annual meeting? We will announce voting results at the annual meeting and we will publish the final results in a Form 8-K to be filed with the SEC on or before May 16, 2013. You may access or obtain a copy of this and other reports free of charge on our website at www.havertys.com, or by contacting our corporate secretary. 2 How many votes are required to approve each proposal? Election of Directors: Directors are elected by a plurality vote. That means that nominees will be elected if they receive more affirmative votes than any other nominees.If you do not instruct your broker how to vote with respect to this item, your broker may not vote your shares with respect to the election of directors. Appointment of Our Independent Auditors:Ratification of the appointment of Ernst & Young LLP as our independent auditors for the year ending December 31, 2013 requires the affirmative vote of a combined majority of the votes cast at the meeting.If you do not instruct your broker how to vote with respect to this item, your broker may vote your shares in its discretion. Will there be other business on the agenda? We do not expect any other items of business. However by signing your proxy card, you give discretionary authority to the persons named on the proxy with respect to any other matters that might be brought before the meeting.The proxies’ will vote in accordance with their best judgment and only with respect to shares you own as a stockholder of record. How do I submit a stockholder proposal for the 2014 annual meeting? If a stockholder wishes to have a proposal considered for inclusion in next year’s proxy statement, he or she must submit the proposal in writing so that we receive it by November 28, 2013.Proposals should be addressed to: Corporate Secretary, Haverty Furniture Companies, Inc., 780 Johnson Ferry Road, Suite 800, Atlanta, GA 30342. What if I want to receive a paper copy of the annual report and proxy statement? If you wish to receive a paper copy of the 2012 annual report and 2013 proxy statement, or future annual reports and proxy statements, please call 1-800-241-4599 or write to: Corporate Secretary, Haverty Furniture Companies, Inc., 780 Johnson Ferry Road, Suite 800, Atlanta, GA 30342.We will deliver the requested documents to you promptly upon your request. 3 ELECTION OF DIRECTORS The board of directors currently consists of ten members.At this annual meeting, seven will be elected by the holders of Class A common stock and three directors will be elected by the holders of common stock to hold office until the next annual meeting. The nominees for election at the 2013 annual meeting were recommended and approved for nomination by the Nominating and Corporate Governance Committee (the “Governance Committee”) of the board. The election of our directors requires a plurality of votes cast at the meeting by the holders of the respective classes of common stock. We expect that each of the nominees will be available for election, but if any of them is unable to serve at the time the election occurs, it is intended that the proxies will vote for the election of another nominee to be designated by the Governance Committee and the board. The board believes that it is necessary for each of our directors to possess many qualities and skills.When searching for new candidates, the Governance Committee considers the evolving needs of the board and searches for candidates that fill any current or anticipated future need.The board also believes that all directors must possess a considerable amount of business management experience and education.The Governance Committee first considers a candidate’s management experience and then considers issues of judgment, background, conflicts of interest, integrity, ethics and commitment to the goal of maximizing stockholder value when considering director candidates.The Governance Committee also focuses on issues of diversity, such as diversity of gender, race and national origin, education, professional experience and differences in perspectives and skills.The Governance Committee does not have a formal policy with respect to diversity however the board and the Governance Committee believe that it is essential that the board members represent diverse viewpoints.In considering candidates for the board, the Governance Committee considers the entirety of each candidate’s credentials in the context of these standards.With respect to the nomination of continuing directors for re-election, the individual’s contributions to the board are also considered. All of our directors bring to our board a wealth of executive leadership experience. Certain individual qualifications and skills that we believe contribute to the board’s effectiveness as a whole are included in each director’s biography. PROPOSAL 1: NOMINEES FOR ELECTION BY HOLDERS OF CLASS A COMMON STOCK Name Biography/Qualifications John T. Glover Age 66 Principal Occupation:Retired, former President of Post Properties, Inc. from 1994 to 2000; Vice Chairman of Post Properties, Inc., a real estate investment trust that develops and operates upscale multifamily apartment communities, from March 2000 to February 2003. Directorships: Member of the Board of Trustees of Emory University, a Director of Emory Healthcare, Inc. and Trustee Emeritus of The Lovett School. Areas of Relevant Experience: Real estate development and operations, financial reporting, accounting and controls and executive experience with a public company. Board Committees:Chairman of the Audit Committee Independent Director since 1996 4 PROPOSAL 1:NOMINEES FOR ELECTION BY HOLDERS OF CLASS A COMMON STOCK Name Biography/Qualifications Rawson Haverty, Jr. Age 56 Principal Occupation: Senior Vice President, Real Estate and Development of Havertys since 1998.Over 28 years with Havertys in various positions. Directorships: Member of the Board of Directors of StarPound Technologies and the Center for Ethics at Emory University and a member of the Board of Trustees of the World Children’s Center. Areas of Relevant Experience: Experience in corporate real estate, development, site selection, store planning, market research, retail analysis and modeling, strategic planning, asset management and risk management. Management Director since 1992 L. Phillip Humann Age 67 Principal Occupation:Retired, former Chairman of the Board of SunTrust Bank, Inc. (“SunTrust”) from 1998 to 2008.Chief Executive Officer of SunTrust from 1998 to 2007 and President from 1998 to 2004. Directorships: Coca-Cola Enterprises Inc. and Equifax, Inc. Areas of Relevant Experience: Corporate finance and banking, risk assessment and executive experience with a public company. Board Committees: Compensation Committee and Chairman of the Executive Committee Independent Directorsince 1992 Chairman of the Board from 2010 to August 2012 Lead Director since August 2012 Mylle H. Mangum Age 64 Principal Occupation:Chief Executive Officer of IBT Enterprises, LLC, a provider of design, construction and consultant services for the retail banking and specialty retail industries since 2003; Chief Executive Officer of MMS Incentives, Inc., a private equity company concentrating on high-tech marketing solutions from 1999 to 2002. Directorships: Barnes Group, Inc., Express, Inc. and PRGX Global, Inc. Formerly a director of Collective Brands, Inc., Emageon Inc., Matria Healthcare and Respironics, Inc. Areas of Relevant Experience: Developing retail environments for specialty retail and mixed-use concepts, retail distribution, market research, performance training and design, strategic and corporate planning. Board Committees:Executive Committee and Chairman of the Compensation Committee Independent Director since 1999 5 PROPOSAL 1:NOMINEES FOR ELECTION BY HOLDERS OF CLASS A COMMON STOCK Name Biography/Qualifications Frank S. McGaughey, III Age 64 Principal Occupation:Partner in the law firm Bryan Cave LLP since 1980. Directorships:Member of the Board of Trustees of the Woodruff Arts Center and the Sara Giles Moore Foundation. Areas of Relevant Experience:Legal, governance issues, business management and executive experience. Board Committees: Executive Committee and Chairman of the Governance Committee Independent Director since 1995 Clarence H. Smith Age 62 Principal Occupation:President and Chief Executive Officer of Havertys since 2003.Over 38 years with Havertys in various positions. Directorships:Oxford Industries, Inc. and member of the Board of Trustees of Marist School. Areas of Relevant Experience: Retail store operations and distribution, sales and marketing, brand management and unique insights into Havertys’ challenges, opportunities and operations. Board Committees:Executive Committee Management Director since 1989 Chairman of the Board since August 2012 Al Trujillo Age 53 Principal Occupation: Investment Funds Advisor since 2007. Retired, former President and Chief Executive Officer of Recall Corporation, a global information management company until May 2007.Various positions with Brambles Industries, Ltd, parent company of Recall Corporation from 1996 until 2007. Directorships: Chair of the Georgia Institute of Technology Alumni Association (2010 – 2011) and a member of the College of Engineering Advisory Board. Areas of Relevant Experience: Global information management, accounting and finance, business management and executive experience with a global company. Board Committees: Audit Committee and Compensation Committee. Independent Director since 2003 Clarence H. Smith and Rawson Haverty, Jr. are first cousins and officers of Havertys. 6 PROPOSAL 2:NOMINEES FOR ELECTION BY HOLDERS OF COMMON STOCK Name Biography/Qualifications Terence F. McGuirk Age 61 Principal Occupation:Chairman and Chief Executive Officer of the Atlanta Braves baseball organization since 2001.Vice Chairman of Turner Broadcasting System, Inc., a subsidiary of Time Warner Inc. from 2001 until 2007. Directorships: Board of Trustees of The Westminster Schools. Formerly a director of The Sea Island Company. Areas of Relevant Experience: Executive experience with a public company, telecommunications and information services, business management and corporate finance. Board Committees:Compensation Committee Independent Director since 2002 Vicki R. Palmer Age 59 Principal Occupation:Retired, former Executive Vice President, Financial Services and Administration for Coca-Cola Enterprises Inc. from 2004 until 2009.Senior Vice President, Treasurer and Special Assistant to the CEO of Coca-Cola Enterprises Inc. from 1999 to 2004. Directorships:First Horizon National Corporation and a member of the Board of Trustees of Spelman College and Woodward Academy. Areas of Relevant Experience:Executive experience with a public company, corporate finance and administration, financial reporting, internal audit, risk assessment and business management. Board Committees:Audit Committee and Governance Committee Independent Director since 2001 Fred L. Schuermann Age 67 Principal Occupation:Retired, formerPresident and Chief Executive Officer of LADD Furniture Inc. (“LADD”) from 1996 until 2001.Chairman of LADD from 1998 until 2000. Areas of Relevant Experience: Furnitureindustry and corporate finance and financial reporting, risk assessment, business management and executive experience with a public company. Board Committees: Audit Committee and Governance Committee Independent Director since 2001 7 CORPORATE GOVERNANCE Our board recognizes that excellence in corporate governance is essential in carrying out its responsibilities to our stockholders, employees, customers, communities and creditors and we expect all directors, officers and employees to conduct business in compliance with our Code of Conduct (the “Code”). The board has adopted a number of policies to support our values and good corporate governance, including Corporate Governance Guidelines (the “Governance Guidelines”), board committee charters, and a Related Party Transaction Policy. All of our corporate governance policies are reviewed for compliance on an annual basis. Where to find Corporate Governance Information.All of our corporate governance policies, including our board committee charters, Code, Governance Guidelines, Director Communication Policy and other governance documents are available on our website at www.havertys.com. Director Independence.Our Governance Guidelines state that a majority of the directors must be non-management directors who meet the “independence” requirements of the New York Stock Exchange (the “NYSE”). The Governance Committee conducts an annual review of the independence of the members of the board and its committees and reports its findings to the full board.During this review, the Governance Committee considers the independence issue not merely from the standpoint of a director, but also from that of persons or organizations with which the director has an affiliation. An independent director is free of any relationship with us or our management that may impair the director’s ability to make independent judgments. Particular attention is paid to whether a director is independent from management and to any financial relationships that may exist with a director or a related interest. As a result of this review, the board affirmatively determined that Mmes. Mangum and Palmer and Messrs.Glover, Humann, McGuirk, McGaughey, Schuermann and Trujillo are independent of Havertys and our management under the standards set forth in the NYSE corporate governance requirements. Board Leadership Structure.Our company is led by Clarence H. Smith, who has served as chief executive officer since 2003 and chairman of the board of directors since August 2012.Our current board is composed of eight independent directors and two management directors. Our corporate governance guidelines provide that our non-management directors meet in executive session at each board meeting and that our independent lead director will preside at these sessions.L. Phillip Humann currently serves as lead director. We believe that having a combined chairman/CEO, independent chairs for each of our board committees and an independent lead director helps provide strong, unified leadership for our management team and board of directors and is currently the right form of leadership for our company.We have a single leader for our company and oversight of company operations by experienced independent directors who have appointed a lead director and four committee chairs.The board does not have a policy on whether the same person should serve as both the chief executive officer and chairman of the board, or if the roles should be separate. The board believes that it should have the flexibility to make these determinations at any given point based on what it considers is the appropriate leadership structure for Havertys at the time.Although the board believes that separate positions are not appropriate in the current circumstances, our Governance Guidelines do not establish this approach as policy. Risk Oversight.In its oversight role, the board annually reviews our strategic plan, which addresses, among other things, the risks and opportunities we face. While the board has the ultimate oversight responsibility for the risk management process, various committees of the board also have responsibility for risk management. In particular, and in accordance with NYSE requirements and our committee charters, the Audit Committee is responsible for overseeing risk management with a focus on financial risk, including internal controls, and reviews annual risk assessments with our internal auditors and other members of management.The Compensation Committee assists the board in fulfilling its oversight responsibility with respect to our executive compensation programs, benefit matters and succession planning for senior management.Finally, the Governance Committee is responsible for establishing, implementing and monitoring policies and processes regarding principles of corporate governance and ensures we are in compliance with all applicable regulations and requirements. 8 Attendance.During 2012, the board met four times and the committees met as indicated below. Board members attended at least 96% of all of the board meetings and meetings of the committees on which they served during 2012. We do not have a policy regarding director attendance at the annual meeting. We have historically received proxies representing approximately 90% of eligible shares and had no stockholders in attendance at our annual meetings.No directors attended the 2012 annual meeting. Committees of the Board.The board conducts its business through meetings and its four standing committees which are the Audit Committee, Executive Compensation and Employee Benefits Committee (the “Compensation Committee”), Governance Committee and Executive Committee. Audit Committee.The Audit Committee’s primary function is to represent and assist the board in fulfilling its oversight responsibility relating to the quality and integrity of our annual and interim external consolidated financial statements and financial reporting process, the adequacy and effectiveness of internal controls, the internal audit function, the annual independent audit of our financial statements, risk assessment and risk management, and other matters the board deems appropriate. The board has designated all four members of the Audit Committee as “an audit committee financial expert” as defined by the SEC.All members of the Audit Committee meet the independence requirements of the NYSE, the SEC and our Governance Guidelines.The Audit Committee met four times during 2012. The Audit Committee’s report is on page 28. Members: John T. Glover, Chairman Vicki R. Palmer Fred L. Schuermann Al Trujillo Compensation Committee.The Compensation Committee is responsible for translating our compensation objectives into a compensation strategy that reinforces alignment of the interests of our executives with that of our stockholders.The Compensation Committee has overall responsibility for succession planning and for evaluating the performance and approving the compensation and benefits of the chief executive officer and other executive officers. The Compensation Committee also has the responsibility for recommending, reviewing and administering our equity based incentive compensation plans and other benefit plans. Each member of the Compensation Committee meets the independence requirements of the NYSE, the SEC and our Governance Guidelines.The Compensation Committee met three times and took action by unanimous consent once during 2012. The Compensation Discussion and Analysis begins on page 13 and the Compensation Committee Report is on page 20. Members: Mylle H. Mangum, Chairman L. Phillip Humann Terence F. McGuirk Al Trujillo Governance Committee.The Governance Committee has the primary responsibility for considering and making recommendations concerning the composition and structure of the board, establishing policies relating to the recruitment of board members, director compensation and reviewing and recommending corporate governance policies and issues. Each member of the Governance Committee meets the independence requirements of the NYSE, the SEC and our Governance Guidelines. The Governance Committee met once and took action by unanimous consent once during 2012. Members: Frank S. McGaughey, III, Chairman Vicki R. Palmer Fred L. Schuermann 9 Executive Committee.The Executive Committee is not an independent committee; however, the majority of the members of the Executive Committee are independent directors.In accordance with our bylaws, the Executive Committee acts with the power and authority of the board in the management of our business and affairs while the board is not in session.The Executive Committee has generally held meetings to approve specific terms of financings or other transactions that have previously been presented to the board. The Executive Committee held no formal meetings and took no actions during 2012. Members: L. Phillip Humann, Chairman Frank S. McGaughey, III Mylle H. Mangum Clarence H. Smith Director Compensation.Non-employee directors receive a combination of cash and stock-based compensation designed to attract and retain qualified candidates to serve on the board and further align their interest with that of our stockholders.In setting director compensation, the Governance Committee, which is responsible for determining the type and amount of compensation for non-employee directors, considers among other things, the significant amount of time that directors spend fulfilling their duties to Havertys and our stockholders. Director Compensation Table.The following table sets forth information concerning compensation earned during 2012 by each director. Stock Compensation Name Fees Earned or Paid in Cash Fees Earned or Paid in Stock ($)(1) Stock Awards Total Stock Compensation Total ($) John T. Glover $ $ $ — $ $ Rawson Haverty, Jr. (3) — L. Phillip Humann — Mylle H. Mangum — Frank S. McGaughey, III — Terence F. McGuirk — Vicki R. Palmer — Fred L. Schuermann — Clarence H. Smith (3) — Al Trujillo — (1) Messrs. Humann and Trujillo elected to receive their annual board retainer fees in all stock. (2) No stock awards were granted to directors in 2012. (3) Messrs. Haverty and Smith, as management directors do not receive any additional compensation for serving on the board. See Summary Compensation Table regarding Mr. Smith since he is a Named Executive Officer (“NEO”). Mr. Haverty is an executive officer, other than a NEO. Retainer and Meeting Fees. Non-employee directors may elect to receive their retainer in cash, common stock, deferred common stock or deferred cash under the Directors’ Deferred Compensation Plan (“Deferred Plan”) described below.For the annual year beginning May 2012, non-employee directors received an annual retainer of $66,000 of which $44,000 was required to be paid in shares of our common stock.Meeting fees for attendance at board and committee meetings were eliminated in May 2012, but related attendance expenses continue to be paid. An annual retainer of $20,000 was paid to Mr. Humann, for his service as our chairman of the board in 2012 and annual retainers of $10,000 were paid to the chairman of the Audit Committee and Compensation Committee, and $7,500 was paid to the chairman of the Governance Committee.No changes were made in 2013 to the director compensation structure or annual retainers paid to committee chairs. Directors’ Deferred Compensation Plan.Non-employee directors are eligible to participate in our Deferred Plan, which allows directors to defer receipt of up to 100% of their board retainers. Under the Deferred Plan, such deferred fees, plus accrued interest (at a rate determined annually in accordance with the Deferred Plan which is not above market), shall be distributed in the future to a director in one lump sum or in no more than ten equal annual installments, or in accordance with the terms of the Deferred Plan. Three directors participated in the Deferred Plan in 2012 and three will participate in 2013. 10 2004 Long-Term Incentive Plan.In 2012, directors did not receive equity awards under our 2004 Long-Term Incentive Plan. Other Compensation.Directors receive the same discounts as employees on our products.We do not provide any pension or other benefits to our non-employee directors. Director Nominations. The Governance Committee has the responsibility of reviewing qualifications of the candidates for board membership in accordance with procedures established by our Governance Guidelines, applicable law and regulations. Nominees may be suggested by directors, members of management, stockholders or, in some cases, by a third-party search firm. The Governance Committee will consider recommendations for directors submitted by stockholders. Stockholders should submit their recommendations in writing to the Governance Committee (See, “Communications with Directors”). The proponent should submit evidence that he or she is a stockholder of Havertys, together with a statement of the proposed nominee’s qualifications to be a director. There is no difference in the manner in which the Governance Committee evaluates proposed nominees based upon whether the proposed nominee is recommended by a stockholder. The Governance Committee seeks to maintain a board that is strong in its collective knowledge and has a diversity of skills and experience to oversee our business.In its assessment of each potential nominee the Governance Committee will review and consider, among other things, the nominee’s relevant career and business operations experience, judgment, industry knowledge, independence, character, gender, race, ethnicity, age, demonstrated leadership skills, including financial literacy and experience in the context of the needs of the board at the time, given the then current mix of director attributes. The Governance Committee will also take into account the ability of a nominee to devote the time and effort necessary to fulfill his or her responsibilities. Governance Policies.The board has adopted certain policies to assist in maintaining good governance practices.These policies include the following: Corporate Governance Guidelines. Our Governance Guidelines, together with the board committee charters, provide the framework for effective corporate governance. The board adopted these guidelines to address certain governance matters including the role of the board, qualifications and responsibilities of directors, director compensation, management succession and director education. These Governance Guidelines are designed to maximize long-term stockholder value and promote the highest ethical conduct among our directors and employees. Director Stock Ownership Guidelines.The board has implemented stock ownership guidelines for non-employee directors.Each director is required to own or hold in the Deferred Plan at least 20,000 shares of our stock.Currently, all non-employee directors exceed the stock ownership requirements. Lead Director.Under our Corporate Guidelines, in the absence of an independent chairman, the independent directorsselect one independent director as the board's lead director. The lead director serves as the leader of the independent directors, chairs the executive sessions and facilitates communications between the chief executive officer and other directors.L. Phillip Humann currently serves as lead director. Executive Sessions of Independent Directors. The board has a policy of scheduling an executive session of the independent directors as part of every regularly scheduled board meeting. These sessions are currently presided over by Mr. Humann as lead director. 11 Code of Conduct. All of our directors and employees, including our chief executive officer and executive officers, are required to comply with our Code to help ensure that our business is conducted in accordance with the highest standards of ethical behavior. Board and Committee Evaluation. The board and each of its committees participates annually in self-evaluation and assessment processes in order to improve efficiency and effectiveness.The assessments are supervised by the Governance Committee and discussed by each committee and the board. Mandatory Retirement and Resignation from Board. Our independent directors are subject to a mandatory retirement age and cannot stand for re-election in the calendar year following their 72nd birthday. The board may ask a director to continue service beyond age 72 under certain circumstances upon review by the Governance Committee.A director is also required to submit his or her resignation from the board to the Governance Committee in the event that a director retires from or otherwise leaves his or her principal occupation or employment.The Governance Committee can choose to accept or reject the resignation. Communications with Directors. Stockholders and other interested parties may communicate with any director, committee member or the board by writing to the following address:Board of Directors, c/o Corporate Secretary, Haverty Furniture Companies, Inc., 780 Johnson Ferry Road, Suite 800, Atlanta, Georgia30342. Please specify to whom your correspondence should be directed. The corporate secretary has been instructed by the board to review and promptly forward all correspondence (except advertising material and ordinary business matters) to the relevant director, committee member or the full board, as indicated in the correspondence. Certain Relationships and Related Transactions.Our board has adopted a written policy for the review, approval or ratification of certain related party transactions. The term “related party transaction” is defined as any transaction, arrangement or relationship or any series of similar transactions arrangements or relationships in which (1) the aggregate amount involved will exceed $120,000 in any calendar year, (2) we are a participant, and (3) any related party of Havertys (such as an executive officer, director, nominee for election as a director or greater than 5% beneficial owners of our stock, or their immediate family members) has or will have a direct or indirect interest. The board has determined that the Governance Committee is best suited to review and approve related party transactions.The Governance Committee when reviewing the material facts of related party transactions must take into account whether the transaction is on terms no less favorable than terms generally available to an unaffiliated third party under the same or similar circumstances and the extent of the related party’s interest in the transaction.Certain categories of transactions have standing pre-approval under the policy including: (1) certain transactions with another company in which the related party’s only relationship is as an employee (other than an executive officer), director or beneficial owner of less than 10% of that company’s stock; (2) certain transactions where the Related Person’s interest arises solely from the ownership of our common stock and all holders of our common stock receive the same benefit on a pro rata basis (e.g. dividends, stock repurchases, rights of offerings); (3) certain banking related services in which the terms of such transactions are generally the same or similar to accounts offered to others in the ordinary course of business; and (4) transactions made on the same or similar terms available to all of our employees. During 2012, we paid compensation of more than $120,000 to Eugene B. Edleman, formerly our Ft. Myers, Florida, general manager and the current assistant general manager in Atlanta, Georgia.Mr. Edleman is the stepson of Frank S. McGaughey, III, a director.The board is not involved in the compensation discussions for general managers and Mr. Edleman’s compensation is determined in the same manner as our other employees with similar responsibilities. 12 COMPENSATION DISCUSSION AND ANALYSIS Introduction The purpose of this Compensation Discussion and Analysis (CD&A) is to provide stockholders with a description of our executive compensation philosophy, the material elements of the program and the policies and objectives which support the program.This CD&A provides information on the program for all Havertys’ executive officers but focuses on the compensation of our named executive officers for 2012.The individuals who were subject to the SEC Section 16 reporting requirements during 2012 are referred to as the “executive officers.”The executive officers who served as our chief executive officer and chief financial officer during 2012, as well as the other individuals included in the Summary Compensation Table on page 20, are referred to as the “named executive officers” or “NEOs.” The CD&A is divided into the following sections: Role of the Compensation Committee Summary of 2ompensation Program Compensation Philosophy and Objectives How We Determined Executive Compensation for Fiscal 2012 Executive Compensation Components At the 2011 Annual Meeting, stockholders voted, on a non-binding advisory basis to (i)endorse or not endorse our 2010 pay program for named executive officers (a “say-on-pay” vote), and (ii) inform the Company on how often stockholders wish to include a “say-on-pay” proposal in our proxy statement (a “say-on-frequency” vote). The voting results showed significant support by stockholders for both our pay program and for a “say-on-pay” vote every three years. Accordingly, the board of directors determined that the next stockholder advisory vote on executive compensation will be held at our 2014 Annual Meeting. Role of the Compensation Committee The Compensation Committee is composed of independent directors and is responsible for the approval and oversight of compensation programs for executive officers, equity plan awards and benefit programs for all of our employees. The Compensation Committee took the following steps to ensure that it effectively carried out its responsibilities: Conducted an annual review of our compensation philosophy to ensure that it remains appropriate given strategic objectives; Reviewed results from an annual review of compensation data related to our peers; Reviewed all compensation components for our chief executive officer, chief financial officer, and other NEOs, incorporating a tally sheet and pay-for-performance sensitivity analysis for each executive as part of that review; Performed an annual evaluation of the execution of our pay-for-performance philosophy, to ensure that the actual award decisions resulted in alignment of relative pay and relative performance compared to the compensation peer group; Scheduled an executive session, without members of management, for the purpose of discussing decisions related to the chief executive officer’s performance, goal-setting, compensation level and other items deemed important by the Compensation Committee; and Reviewed succession planning with the CEO and in executive session of the board. 13 Summary of 2012 neo Compensation Program The following table summarizes the compensation elements provided for our NEOs in 2012, as well as the rationale for the key actions and decisions made by the Compensation Committee with respect to each element.NEOs’ compensation consisted primarily of the following components in addition to limited perquisites and the retirement, health and welfare plans and programs in which all of our full-time employees participate.More information is provided about each compensation element later in this CD&A. Compensation Element Key Features Purpose 2012 Actions Base Salary ØFixed annual cash amount. ØBase pay increases considered on a calendar year basis to align within the median range of our peer group (as described on page 16 of this CD&A).Actual positioning varies to reflect each executive’s skills, experience, time in job and contribution to our success. ØProvide a fixed amount of cash compensation to attract and retain talented executives. ØDifferentiate scope and complexity of executives’ positions as well as individual performance over time. ØBase salaries increased for our named executive officers in 2012 compared to 2011 but remained below the medium range for most NEOs. Management Incentive Plan (“MIP”) Cash Award ØIndividual MIP opportunities are expressed as a percent of base salary and can vary for executives based on their positions.Target MIP award opportunities are generally established so that total annual cash compensation (base salary plus target MIP) approximates the median of our peer group. ØPerformance-based variable pay is tied to successfully meeting individual goals (20% of total target) and on the Company achieving certain pre-tax earnings levels during the year (80% of total target). ØThe pre-tax earnings goals for 2012 were (in millions): ·$1.5 for YTD Q-2 ·$2.0 for Q-3 ·$6.5 for Q-4 ·$10.0 for 2012 The range of potential payout for meeting these goals is zero to 120 percent of target. ØMIP amount is determined based on the results achieved as determined by the Committee after evaluating Company and individual performance against pre-established goals. ØMotivate and reward achieving or exceeding Company and individual performance objectives, reinforcing pay-for-performance. ØAlign performance measures for NEOs on key business objectives to lead the organization to achieve short-term financial and operational goals. ØEnsure alignment of short-term and long-term strategies of the Company. ØIn 2012, the target MIP award opportunities for someNEOs increased to more closely align target total annual compensation with market median. ØActual performance in 2012 across the various performance measures resulted in MIP awards of 114% to 116% of target for the NEOs. 14 Compensation Element Key Features Purpose 2012 Actions Long-Term Incentive Compensation Award value delivered through grants of Performance Accelerated Restricted Stock Units (“PARSUs”) and Restricted Stock Units ØAwards granted annually based on competitive market grant levels. ØAwards to NEOs are in the form of PARSUs and restricted stock units (evenly allocated between award types based on the total award value). ØTime-based vesting:The PARSUs cliff vest seven years from grant date and the restricted stock units vest in four equal increments over a four-year period.Both grants are based on continuing service. ØPerformance accelerated vesting:The vesting of the PARSUs may be accelerated if the Target Market Price per share (“TMP”) goal set by the Committee is achieved.The TMP is based on the closing stock price of the Company’s common stock and must be achieved for 10 consecutive trading days after the Grant Date. ØStock-based compensation links executive compensation directly to stockholder interests. ØMulti-year vesting creates a strong retention mechanism and provides incentives for long-term creation of stockholder value. ØPerformance accelerated vesting provides a direct connection of potential stock value with executives’ goals. Ø2012 awards to NEOs were comparable to 2011 grants. ØThe TMP goal price per share for the 2012 grants is $21. Compensation Philosophy and Objectives Our executives are accountable for the performance of the business and are compensated based on that performance.Our executive compensation programs are designed to attract and retain talent and motivate them to achieve outstanding operational and financial performance.This performance, in turn, builds value for our stockholders.Our programs aim to ensure that: compensation is linked to annual and long-term Company goals that are structured to align the interests of executive officers with those of our stockholders; a significant portion of total compensation is stock-based, thereby further aligning the interests of executive officers with those of our stockholders; and compensation is positioned comparably to our retail competitors so we can attract, retain and motivate the superior management talent essential to our long-term success. We also review our programs from a compensation risk-related perspective.The Committee assessed the Company’s compensation practices and policies and concluded that they do not motivate imprudent risk taking. How We Determined Executive Compensation for 2012 Compensation Analysis. In determining appropriate compensation opportunities for our named executive officers, the Committee reviews competitive market data provided by the Company’s Senior Vice President, Chief People Officer (“HR Management”) on compensation practices among a peer group of home furnishings companies with retail operations and other specialty retailers.On behalf of the Committee, HR Management conducts an annual review, which includes an annual competitive review of the compensation practices of our peer companies, including named executive officer pay levels and compensation mix. 15 The Committee considers information from the peer group regarding executive compensation levels and practices, and our relative performance against peer companies.Peer group companies are selected based on their similarity to us with respect to several factors, including sales, store and employee count, market capitalization, geographic location and business models.The companies comprising the peer group used in competitive comparisons of executive compensation levels to help the Committee determine compensation opportunities for 2012 include: American Woodmark Corporation Hibbett Sports Bassett Furniture Kirkland’s, Inc. Conn’s, Inc. La-Z-Boy Inc. Cost Plus, Inc. Pier 1 Imports, Inc. Ethan Allen Interiors Inc Sealy Corporation Flexsteel, Inc. Select Comfort Corporation Furniture Brands International, Inc. The Committee also utilized data gathered by HR Management from many different sources and industry sectors.Some of the information came from the Marsh/Mercer Executive Benchmark Database, The Wall Street Journal Survey of Executive Compensation, Equilar (a provider of compensation and benefit information), the Hay Group published compensation studies, and from earlier Havertys compensation studies that were updated for inflation and or company size.This compensation data and the peer group data provides a frame of reference for the Committee to consider as it makes decisions each year about base salary, annual incentives and long-term incentives for our named executive officers as well as other executive officers. Role of CEO.The compensation of every Havertys employee, including each named executive officer, is influenced in large part by the responsibilities of the position and the need to ensure that employees having similar job responsibilities are paid equitably, with consideration for individual performance. During 2012, Mr. Smith provided recommendations to the Compensation Committee with respect to the base salary amounts, performance targets for the annual and long-term incentive programs, and any equity awards for each named executive officer. These recommendations were based on the data reviewed by the Committee and Mr. Smith’s assessment of the executive’s relative experience, overall performance, and impact on the accomplishment of Havertys' financial goals and strategic objectives during the prior year. While the Compensation Committee took Mr. Smith’s recommendations under advisement, it independently evaluated the pay recommendations for each executive and made all final compensation decisions in accordance with its formal responsibilities as defined in its Charter. Competitive Positioning of Executive Compensation Levels.For 2012, the Committee established base salary, annual incentive opportunities and long-term incentive equity grants for our named executive officers primarily with reference to the peer group data.The additional compensation data was used as a secondary reference point.Generally, the target annual cash compensation (base salary plus target annual incentive compensation) for our named executive officers on average is approximately at the 50th percentile of market median of the peer group.All of the executive officers have the potential to earn significantly higher annual cash compensation when our performance significantly exceeds performance goals or significantly lower annual cash compensation if our performance falls short of performance goals.Long-term incentive levels for our named executive officers were increased to move towards the desired 50th percentile of the market median of the peer group but are still somewhat below that level. Long-term incentive award ultimate values are heavily influenced by Company performance. 16 EXECUTIVE COMPENSATION COMPONENTS The principal components of compensation for our executive officers are: base salary, which is intended to compensate executives for their primary responsibilities and individual contributions; performance-based cash incentives, which are intended to link annual incentive compensation with annual performance achievements and operating results; long-term incentives, which are intended to link long-term incentive compensation with the Company’s long-term value creation; and retirement savings and other compensation. Although there is no pre-established policy or target for the allocation between specific compensation components, a significant portion of an executive officer’s annual total target compensation is determined by Company performance as compared to performance goals established for our annual MIP and the ultimate value of long-term incentive plans. We believe this approach reflects our objective of aligning the interests of our executive officers and stockholders without encouraging excessive or unnecessary risk-taking. The table below illustrates how total compensation for our named executive officers for 2012 was allocated between performance-based and fixed components, how performance-based compensation is allocated between annual and long-term incentive components and how total compensation is allocated between cash and equity components.These percentages are based on annualized target total compensation values and do not necessarily correspond to, and are not a substitute for, the values disclosed in the “Summary Compensation Table” and supplemental tables provided later in this Proxy Statement. 2012 Total Targeted Compensation Mix Table(a) Percentage of Total Target Compensation that is: Percentage of Performance- Based Total that is: Percentage of Total Target Compensation that is: Name Performance- Based Fixed Annual Long-Term Cash Equity Clarence H. Smith 59
